DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strongest signal” in claim 22 is a relative term which renders the claim indefinite. The term “strongest signal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters determine which of the signals is the stronger.
The scope of claim 23 is unclear. It is unclear what parameters determine which of the signals is the greater.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,085. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘085 anticipates the subject matter in the instant claims. Claim 20 recites a device for detecting vascular flow, comprising: a case configured to be removably attached to a patient over first and second vessels in which flow is to be detected (encompassed by case in claim 1 of ‘085); pairs of transmit and receive transducer elements fully contained in the case, wherein adjacent pairs of transmit and receive transducer elements are axially aligned within the case in the direction of the length of the case and are electrically connected to each other, each pair of transmit and receive transducer elements is configured to provide ultrasound signals having a shaped, unfocused overlapping signal pattern (encompassed by pairs of transmit and receive transducer elements in claim 1 of ‘085); circuitry in the case comprising transmit and receive circuitry configured to transmit and receive ultrasound signals, the circuitry further comprising processing circuitry configured to process the received ultrasound signals, the processing circuitry providing directional signals to two channels, wherein the directional signals comprise content in response to receiving ultrasound signals from the first vessel having flow in a first direction and from the second vessel having flow in a second direction different than the first direction, the processing circuitry further configured to select and process the received ultrasound signals from a subset of the receive transducer elements based on signal levels (encompassed by circuitry in claim 1 of ‘085); and a battery contained in the case and coupled to the circuitry for powering at least the transmit and receive circuitry (encompassed by battery in claim 1 of ‘085). Claim 28 is encompassed by claim 3 (plane of bottom surface).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,987,085 in view of Stringer et al. (US 2005/0020919). Patent ‘085 discloses the subject matter substantially as claimed except for an adhesive for securing to the patient. However, Stringer et al. discloses in the same field of endeavor an adhesive for attachment to the skin of a patient ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Patent ‘085 with an adhesive as taught by Stringer et al. as it is a well known means for attachment to the skin of the patient.
Allowable Subject Matter
Claims 21 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a device for detecting vascular flow comprising a rigid case having a sealed interior area formed by interconnected first and second portions, the case being removably securable a patient with a bottom surface of the second portion facing the skin of the patient and behind positioned over at least one vessel in the patient in which flow is to be detected; transmit and receive circuitry contained in the sealed interior area of the case and configured to transmit ultrasound signals toward the vessel and to process received ultrasound signals; a battery contained in the sealed interior area of the case for powering the transmit and receive circuitry; and pairs of transmit and receive transducer elements contained in the sealed interior area of the case, each pair being held securely by a flex circuit within the sealed interior area to orient the transmit and receive transducer elements at fixed angles with respect to a plane of the bottom surface of the rigid case. The prior art of record fails to disclose or render obvious the claimed combination of subject matter of a device for detecting vascular flow, comprising: a case having opposing top and bottom surfaces, the case configured to be removably attached to a patient with an adhesive and placed on the patient over at least one vessel in which flow is to be detected wherein the bottom surface faces the patient and the vessel, and the top surface facing away from the patient and the vessel; transmit and receive circuitry in the case and configured to transmit ultrasound signals and to process the received signals; a battery in the case and coupled to the transmit and receive circuitry; at least one pair of transmit and receive transducer elements in the case and coupled to the transmit and receive circuitry, each pair of the transmit and receive transducer elements being held securely within the case to orient the transmit and receive transducer elements at fixed angles with respect to a plane of the bottom surface of the device; and a tensioning material that provides a force normal to a top surface of the case when the case is removably attached to the patient, the force directed toward the bottom surface of the case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stringer et al. (US 2005/0020919) discloses in a tensioning material (42). Poland et al. (US 2010/0160784) discloses flex circuit connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793